Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark R. Edwards, Sr., a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012) petition as successive under 28 U.S.C. § 2244(a) (2012). We have re-viéwed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Edwards v. Perdue, No. 5:14-cv-00136-FPS-JSK (N.D.W.Va. May 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.